199 Mich. App. 170 (1993)
500 N.W.2d 746
PEARSON
v.
MACOMB COUNTY ELECTION COMMISSION
Docket No. 127284.
Michigan Court of Appeals.
Submitted October 14, 1992, at Detroit.
Decided April 5, 1993, at 10:15 A.M.
ACLU Fund of Michigan (by Michael F. Saggau), for the petitioner.
George E. Brumbaugh, Jr., Corporation Counsel, for the respondent.
Before: SHEPHERD, P.J., and WEAVER and TAYLOR, JJ.
TAYLOR, J.
Jack Pearson filed petitions seeking the recall of several officials of the City of Warren, *171 including the mayor and various members of the city council, for the following reasons:
[Concerning the mayor:]
1. For recommending to council to create the position of administrative assistant in the office of mayor thereby increasing the number of personnel in the mayor's office.
2. For recommending to council the 1988/89 police and fire department budget resulting in the lay off of police officers and fire fighters.
[Concerning city council members:]
1. For voting to create the position of administrative assistant in the office of the mayor thereby increasing the number of personnel in the mayor's office.
2. For voting to adopt the 1988/89 police and fire department budgets resulting in the lay off of police officers and fire fighters.
Respondent election commission rejected the recall petitions on the ground that they were invalid because they were not sufficiently clear.[1] Petitioner petitioned the circuit court for review of respondent's decision, and the trial court upheld the decision of the commission on the ground that the recall language was conclusory and failed to identify the wrongs alleged to have been done by the officials in question.
Although the issues presented are now moot, we consider them because they present questions of public significance likely to recur and yet evade judicial review. In re Hanson, 188 Mich. App. 392, 395; 470 NW2d 669 (1991).
On appeal, petitioner correctly contends that no *172 wrongful conduct need be alleged in a recall petition. Const 1963, art 2, § 8; Wallace v Tripp, 358 Mich. 668, 678; 101 NW2d 312 (1960).
Nor do the petitions fail through lack of clarity. The courses of conduct underlying the recall are plainly stated. Compare Eaton v Baker, 334 Mich. 521, 524; 55 NW2d 77 (1952); Wallace, supra at 675; In re Wayne Co Election Comm, 150 Mich. App. 427, 430; 388 NW2d 707 (1986). Contrast Noel v Oakland Co Clerk, 92 Mich. App. 181, 183; 284 NW2d 761 (1979).
Although we reverse, we lack the authority to order a recall election based upon these now-stale petitions circulated before the 1991 elections. Wallace, supra at 677-678; Bonkowski v Macomb Co Election Comm, 185 Mich. App. 288, 291; 460 NW2d 308 (1990).
Reversed.
NOTES
[1]  Respondent election commission's authority to review the language of recall petitions is set forth in MCL 168.952; MSA 6.1952.